Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

| Northern District of Indiana

Case number (if known):

Official Form 101

 

Chapter you are filing under:

Chapter 7
C) Chapter 14
C2 Chapter 12
C) Chapier 13

 

(J Check if this is an
amended filing

Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and

Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

a Identify Yourself

 

1. Your full name

Write the name that is on your
government-issued picture
identification (for example,
your driver's license or
passport).

Bring your picture
identification to your meeting
with the trustee.

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
TAMMY

First name First name

SHARELL

Middle name Middle name

UNDERWOOD

Last name Last name

 

Suffix (Sr., Jr., fl, Hl)

Suffix Sr., Jr, HD

 

2. All other names you
have used in the last 8

 

 

 

 

 

 

 

(ITIN)

 

First name First name
years
include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security mx ~ xx -~_4 2° 9 7 OX = XK
number or federal OR OR
Individual Taxpayer 9 9
identification number XX = XX = XX — XX =

 

 

Official Form 104

Voluntary Petition for individuals Filing for Bankruptcy

page 1
 

pebtor1 | AMMY SHARELL UNDERWOOD

 

First Name Middle Name

Last Name

Case number (i known)

 

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

CJ | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

LJ 1 have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

 

 

 

 

 

 

EIN” EIN
EN nN TT
5. Where you live If Debtor 2 lives at a different address:
517 GLENFIELD
Number Street Number Street
FORT WAYNE IN 46825
City State ZIP Code City State ZIP Code
ALLEN
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O, Box P.O. Box

City State ZIP Code City , State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Yi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

() Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(I | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

, Voluntary Petition for individuals Filing for Bankruptcy page 2

 
Debtor 1

Firet Name

TAMMY SHARELL UNDERWOOD

Middle Name

Case number (7 known).

 

Last Name

a Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

 

- 7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
: Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under Chapter 7
() Chapter 11
CJ Chapter 12
Q) Chapter 13
8. How you will pay the fee I will pay the entire fee when | file my petition. Please check with the clerk's office in your
: local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
@ I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
C] | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
: Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
_9. Have you filed for No
bankruptcy within the
last 8 years? a Yes. District fort wayne When 09/18/2014 Case number 14-12376
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy No
: cases pending or being
filed by a spouse who is (Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY
14. Do you rent your CINo. Goto line 12.
residence? (A Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

J No. Go to line 12,

CJ Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1 TAMMY SHARELL UNDERWOOD.

Case number (i known)
First Name Middle Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor YZ) No. Goto Part 4.
: of any full- or part-time
business? U) Yes. Name and location of business

Asole proprietorship is a
business you operate as an - -
individual, and is not a Name of business, if any
separate legal entity such as

a corporation, partnership, or
ite P P Number Street

 

 

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

LJ Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
‘S| Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

) Commodity Broker (as defined in 11 U.S.C. § 101(6))

(I None of the above

 

43. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?
For a definition of smal

business debtor, see C) No. 1am filing under Chapter 11, but |am NOT a smail business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

No. 1am not filing under Chapter 11.

LQ Yes. | am fi ling under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

re Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14, Do you own or have any {No
property that poses or is ;
alleged to pose athreat “1 Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs . . 1 a 9
im liate attention? If immediate attention is needed, why is it needed?

 

For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor 1 TAMMY SHARELL UNDERWOOD

First Name Middle Name

Last Name

Case number (if known),

a Explain Your Efforts to Receive a Briefing About Credit Counseling

 

45. Tell the court whether

/ you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor. 1:

You must check one:

0d | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(J | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J 1 am not required to receive a briefing about
credit counseling because of:

LJ incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
tational decisions about finances.

UJ Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

CO) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

1 I received a briefing from an approved credit
counseling agency within the 180 days before! :
filed this bankruptcy petition, but | do not havea :
certificate of completion. :

Within 14 days after you file this bankruptcy petition, :
you MUST file a copy of the certificate and payment :
plan, if any. :

Qi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LJ 1 am not required to receive a briefing about
credit counseling because of:

Lj Incapacity. {| have a mental illness or a mental -
deficiency that makes me :
incapable of realizing or making
rational decisions about finances.

L) Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a :
motion for waiver of credit counseling with the court. :

Bankruptcy page 5
Debtor 1 TAMMY SHARELL UNDERWOOD

First Name Middie Name

| Part 6: | Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

Last Name

Case number (# known)

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

(J No. Go to line 16b.
W Yes. Goto line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

LI No. Go to line 16c.
(J Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

' 17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

_ 20, How much do you
estimate your liabilities
to be?

Sign Below

- For you

Official Form 101

CJ) No. | am not filing under Chapter 7. Go to line 18.

Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

W No
Cl Yes

1-49

CJ 50-99
C} 100-199
C) 200-999

i $0-$50,000

LJ $50,001-$100,000
C) $100,001-$500,000
C) $500,001-$1 million

C) $0-$50,000

Q) $50,001-$100,000
{Z $100,001-$500,000
(} $500,001-$1 million

(J 1,000-5,000
CJ 5,001-10,000
(J 10,001-25,000

C2 $1 ,000,001-$10 million

J $10,000,001-$50 million
CJ $50,000,001-$100 million
(2 $100,000,001-$500 million

(2 $1,000,001-$10 million

(al $10,000,001-$50 million
CJ $50,000,001-$100 million
(J $190,000,001-$500 million

(J 25,001-50,000
LJ 50,001-100,000
(2 More than 100,000

LJ $500,000,001-$1 billion

(} $1,000,000,001-$10 billion
(J $10,000,000,001-$50 billion
C] More than $50 billion

LJ $500,000,001-$1 billion

CJ $1,000,000,001-$10 billion
CL) $10,000,000,001-$50 billion
] More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

if [have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, a

x M212.

Signature of Debtér

Executed on fo AP AS GO) 7
iM / DD IYYYY -

Voluntary Petition for Individuals Filing for Bankruptcy

ind 3571.

Viloval) x

 

Signature of Debtor 2

Executedon
MM / DD IYYYY

page 6
Debtor 1 TAMMY SHARELL UNDERWOOD

Case number (i known)

 

 

 

First Name Middie Name Last Name
: For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
| bankruptcy without an should understand that many people find it extremely difficult to represent

_ attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
| [f you are represented by

- an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

_ need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

: dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

(3 No
i Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

(2 No
A Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
i No
LJ Yes. Name of Person .

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

Xk Wonay Lich wel x

 

 

 

 

 

 

Signature of Debtof1 Signature of Debtor 2
Date A O Z [Liy F Date
MMFDD /Y¥YY MM/ DD /YYYY
Contact phone abeh OC OA 7 b,Glo_ Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Fill in this information to identify your case:

Debtor 4 Tammy Sharell Underwood

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number
(If known)

 

 

 

Official Form 107

LL] Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

| Part 4: | Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

U) Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
' OINo

wf Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor Tee Dates Debtor'1. ° Debtor:2:
2 Os lived there

CJ same as Debtor 1
2421 Reef Ct Apt From 01/01/2016

 

Dates Debtor 2
lived there

Cl Same as Debtor 1

From

 

Numbe: Ss
umber treet To 07/01/2018 Number Street

 

To

 

 

 

 

State ZIP Code

C] same as Debtor 1

From

 

 

To

 

 

 

Fort Wayne IN 46825
City State ZIP Code City
(] same as Debtor 1
From
Number Street Number Street
To
City State ZIP Code City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
i states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

L] Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Debtor 1 Tammy Shareil Underwood

Case number (if known)
First Name Middie Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

W No

LJ Yes. Fill in the details.

 

 

 

Sources of income Gross Income Sources of income Gross income.
Check all that apply. (before deductions and . Check ail that apply. (before deductions and
exclusions) : exclusions)
From January 1 of current year until fj Rages, commissions, $ 16,000.00 O pages. commissions, $
the date you filed for bankruptcy: Ses. NP ONUSES, NPS
Q Operating a business Q Operating a business
- wi Wages, commissions, Q Wages, commissions,
For last calendar year:
bonuses, tips $ 23,404.00 bonuses, tips $
(January 1 to December 31 12018 _) CJ Operating a business Q Operating a business
For the calendar year before that: wi Wages, commissions, ‘2 wages, commissions,
bonuses, fips $ 30,1 414.00 bonuses, tips $

(January 1 to December 31 2017) (] Operating a business Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it oniy once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

(CQ Yes. Fill in the details.

  
     

Sources of income Gross income fram Sources of income Gross income from
Describe below. each source Describe below. each source

{before deductions and {before deductions and
exclusions) : - -exclusions)}

 

From January 1 of current year until. ———__— 5
the date you filed for bankruptcy:

For last calendar year:

 

(January 1 to December 31,2018)
yyy

 

 

For the calendar year before that:

 

 

(January 1 to December 31,2017)
Wy

 

Official Form 107 Statement of Financial Affairs for Individuais Filing for Bankruptcy page 2
Debtor 1 Ta mmy

First Name

Sharell

Middie Name

Underwood

Last Name

Case number (known)

Es List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?

C] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

(2 No. Go to line 7.

LJ Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

vi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

wi No. Go to line 7.

CJ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditors Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

Was this payment for...

LJ Mortgage

) car

(J credit card

CJ Loan repayment

) Suppliers or vendors

(Q other

LJ Mortgage

LL car

2 credit card

C Loan repayment
Suppliers or vendors

() other

Q Mortgage

QO car

CJ credit card

CQ] Loan repayment

Q Suppliers or vendors

is) Other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
'

Debtor 1 Tammy Sharell Underwood Case number (i known)
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
: insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Yi No

Q) Yes. List all payments to an insider.

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still “Reason for.this payment
payment paid owe
3 $
Insider's Name
Number Street
City State ZIP Code
$ $
Insider's Name
Number Street
City State ZIP Code

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
' an insider?

Include payments on debts guaranteed or cosigned by an insider.

W No

2 Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

 

 

 

Dates of Total.amount Amount you still. -Reason for-this payment
payment paid owe include creditor's name
- $ $
Insider's Name
Number Street
City State ZIP Code
$ $
Insider's Name
Number Street
ee PY coco wiennnnenmannt erin aan state ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Debtor 4 Tammy Sharell Underwood

Case number (fknown)
First Name Middie Name Last Name

Ez identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

UW No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name Q Pending
(on appeal

Number Street Q Concluded
Case number

‘City State ZIP Code
Case title ‘Goud Name C] Pending

: Ql on appeal

‘Number Street Q) Concluded
Case number :

City State ZIP Code

: 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
: Check all that apply and fill in the details below.

w No. Go to line 11.
L Yes. Fill in the information below.

Describe the property Date Value of the property

 

 

$
Creditors Name : : -

 

 

Number Street Explain what happened

C) Property was repossessed.

L] Property was foreclosed.

Q Property was garnished.

City State ZIP Code Cd Property was attached, seized, or levied.

 

 

 

 

 

Describe the property Date Value-of the property

 

 

 

 

 

| |
$
: i
Creditors Name : i
Number Street : oe :
Explain what happened
Q Properly was repossessed.
ll Property was foreclosed.
CJ Property was garnished.
City State ZIP Code Q perty 9

Property was attached, seized, or levied.

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5
Debtor 4 Tammy Sharell Underwood

Case number (it known)
First Name Middle Name Last Name

: 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

YW No

(J Yes. Fill in the details.

 

 

 

 

 

 

 

Describe the action the creditor took . » Date action Amount:
was taken.
Creditors Name .
$
Number Street : 5
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
: creditors, a court-appointed receiver, a custodian, or another official?

a No
L] Yes

Ee List Certain Gifts and Contributions

: 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
- RA No

() Yes. Fill in the details for each gift.

- Gifts with a total value of more than $600 Describe the gifts _ Dates you gave Value
_ perperson the gifts:

 

$
Person te Whom You Gave the Gift :

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

 

 

Gifts: with a total value of more than $600 Describe the gifts Dates you gave Value
per person : fa _ the gifts :

 

: $
Person to Whom You Gave the Gift : :

 

 

Number Street

 

City State ZIP Cade

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Debtor 1 Tammy Sharell Underwood Case number (if known)

First Name Midde Name Last Name

 

 

: 14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

WZ No

(J Yes. Fill in the details for each gift or contribution.

 

 

_ Gifts or contributions to charities Describe what you contributed Date you Value’.
that total more than $600 : contributed
$
Charity's Name
$

 

Number Street

 

 

City State ZIP Code

Eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

L] Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property.

how the loss occurred : aa ks loss “ost
eae : Include the amount that insurance has paid. List pending insurance :

claims on line 33 of Schedule A/B: Property.

 

:
:
}
}
i
;

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

W No

QQ Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or: Amount of payment
transfer was : :
Person Who Was Paid Ce ROUAUEE Noa ee made
Number Street : $
$

 

City State ZIP Cade

 

Email or website address.

 

Person Who Made the Payment, if Not You

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
Debtor 1 Tammy Sharell Underwood

 

Case number (f known)

 

 

 

 

 

 

First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amountof .-
transfer-was made payment
Person Who Was Paid
$
Number Street
$

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

(CQ Yes. Fill in the details.

 

 

 

 

 

Description and vaiue of any property transferred Date payment or. - Amount of payment
transfer was. .
Person Who Was Paid :
Number Street / : rel §
$
City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
~ not include gifts and transfers that you have already listed on this statement.
No

CJ Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in-exchange POSES owas made.

 

 

Person Who Received Transfer

 

Number Street

 

 

 

City State ZIP Code

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
Debtor 4 Tammy Sharell Underwood

Case number (if known)
Fist Name Middle Name Last Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

i No

Cl Yes. Fill in the details.

Description and value of the property transferred : Date transfer
: was made

Name of trust

 

 

cig: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Unite
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Gi No

Cl Yes. Fill in the details.

Last 4. digits of account number Type of account or ‘Date account was. Last balance befare

 

 

instrument closed, sold, moved, . closing or transfer
or transferred : : :
Name of Financial Institution .
XXXX—___ a (2) checking _ $
Number Street Q Savings

| Money market

 

Q Brokerage

 

 

 

City State ZIP Code Q Other
XXXX—__ C) checking _ $
Name of Financial institution
Q Savings
Number Street Q Money market

Q Brokerage
Q Other,

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

Wi No

C2 Yes. Fill in the details.

 

 

 

Who else had access to it? Describe the contents : Do. you still
. have it?
0 No
Name of Financial Institution Name : tl Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9
Debtor 4 Tammy Sharell Underwood

First Name Middle Name Last Name

Case number (f known),

 

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No

©) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents one Do you still
. . have it?
$
CNo
Name of Storage Facility Name i tl Yes
Number Street Number Street

 

City State ZIP Code

 

 

ee Yc cece rete corer ene  RRe  P OONO cece eeeneen

Cue identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

wi No
C2 Yes. Fill in the details.

Where is the property? Describe the property Value

 

 

Owner's Name  $

 

Number Street

 

Number Street

 

 

 

 

City State ZIP Code
City State ZIP Code

Cc Give Detalis About Environmental Information

 

 

For the purpose of Part 10, the following definitions apply:

# Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
: hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

| wt Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

 

® Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
: substance, hazardous material, pollutant, contaminant, or similar term.

: Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

C) Yes. Fill in the details.

 

 

 

 

Governmental unit _ Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Debtor 4 Tammy Sharell Underwood

Case number (it known)
First Name Middle Name Last Name

 

25.Have you notified any governmental unit of any release of hazardous material?

Wf No

C2 Yes. Fill in the details.

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
a No

C2] Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
an wb Le oy De tn oe as : case
Case title : oO ;
Court Name : Pending
: 2 on appeal
Number Street QO Concluded
Case number City State ZIP Code

Cro Give Detalis About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
Q) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

(J) A member of a limited liability company (LLC) or limited liability partnership (LLP)

Ola partner in a partnership

O an officer, director, or managing executive of a corporation

C2) An owner of at least 5% of the voting or equity securities of a corporation

7. No. None of the above applies. Go to Part 12.
C2] Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number.
Do not include Social Security number or FTIN.

 

Business Name

 

 

 

EIN: Ne
Number Street :
Name of accountant or bookkeeper ' Dates business existed |
From _séSTt0

 

Describe the nature of the business Employer. Identification number.
: Do not include Social Security number or ITIN.

 

 

Business Name Lawton aniamia

 

 

 

EIN:
Number Street ore ee anenners
Name of accountant or bookkeeper Dates business existed
From To

 

 

 

City State ZIP Code \

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Debtor 4 Tammy Sharell Underwood

Case number (i known}
First Name Middle Name Last Name

 

Describe the nature of the business Employer Identification number

. Sn oe ae a - : Do not include Social Security number or ITIN:
Business Name |

 

 

 

ee
Number Street Name of accountant or bookkeeper ». Dates business existed
| From To

 

; erect amet

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

LJ Yes. Fill in the details below.

Date issued

 

Name MMT DDT YYYY

 

Number Street

 

 

City State ZIP Code

o--

[have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

Ktlyma [lu boul | x

Signature of Defitor 1 Signature of Debtor 2

ate (O/ZS/Z0/ 7 Dots

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

wf No
C] Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
Wf No

Q) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Fill in this information to identify your case:

Debtor 4 Tammy Sharell Underwood

First Name Middie Name Last Name

Debtor 2
(Spouse, ff filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: Northern District of Indiana

Case number (J Check if this is an
{if known) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ea Summarize Your Assets

 

Your assets
Value of what-you-own
1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B ou... ccccce ccc ceneceesccnsevetereuceceseenensscueeceessessececeauuusssssuneeeneresees $ ___0.00
1b. Copy line 62, Total personal property, from SChedule A/B oo... .cecccsccssccssssescossessesssessveceessesscesscsacsusssesavessessusreravesussueeeeennees $ 7,020.00
ic. Copy line 63, Total of all property on Schedule A/B ooo... ccceccescesessessesssesseessesesoteseestesssnsecesesaveceeaesascsseseteaeseeseesssense $ 7,020.00
Ea Summarize Your Liabilities
Your liabilities —

“Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 0.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the jast page of Part 1 of Schedule D 8 nn

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F $

0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F

SOO a ee een eres eee e nee eee ane e a eee seas + $ 89,465.00

 

 

 

 

 

Your total liabilities $ 49,565.00
Summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 106!) 2550.00
Copy your combined monthly income from line 12 of Schedule | oo... ce cccccceccsececeeccecceneeeneeeenevscerscusesatesevsaeeneensessenaneaseans $__ a
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule Jo... cece terete cee ne ne sea renee nana ne sresideeceededsniedanenenns een aeee $ __ 2,515.00

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Debtor 1 Ta mmy Sharell Underwood Case number (if known)

 

First Name Middie Name Last Name

Ez Answer These Questions for Administrative and Statistical Records

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

Wi Yes

LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

 

7. What kind of debt do you have?

this form to the court with your other schedules.

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(J Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

 

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

 

 

$

___ 3,040.00

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.)
9b. Taxes and certain other debts you owe the government. (Copy line 6b.)
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

9d. Student loans. (Copy line 6f.)

9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

Of. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +

 

9g. Total. Add lines 9a through 9f.

 

Total claim:

$ 0.00
$ 0.00
$ 0.00
$ 24,903.00
$ 0.00
$ 0.00
$ 24,903.00

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2

 

 
Fill in this information to identify your case and this filing:

Debtor 4 TAMMY SHARELL UNDERWOOD

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number

 

C] Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 125

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information, If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

Eo Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

: 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
Zi No. Go to Part 2.
LJ Yes. Where is the property?

What is the property? Check all that apply. Do nat déduct secured claims oF ex emptions. Put
CJ Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

 

14. : 7 a OQ Duplex or multi-unit building Greditors Who Have Calms Secuied by. Properly.

Street address, if available, or other description . ; :
CJ Condominium or cooperative Current value of the Current value of the -
(2 Manufactured or mobile home entire property? portion you own?
(J Lang $ $
(2 Investment property

- (2 timeshare Describe the nature of your ownership
City State ZIP Code 0 oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
CY Debtor 4 only

County (CI) Debtor 2 only

(2) Debtor 1 and Debtor 2 only } Check if this is community property

see instructions
(J At least one of the debtors and another ( )

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put:
Q Single-family home the-amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

12. - - coe Cd Duplex or multi-unit building Creditors Whe Have Cialms Secured by Property. :
Street address, if available, or other description ; OSAMU SLES ba chitin aeana buon cnc
C) Condominium or cooperative Current value of the Current value of the -
L] Manufactured or mobile home entire property? portion you own?
Q) tang $ $
CJ investment property
- Describe the nature of your ownership
City State ZIP Code U) Timeshare interest (such as fee simple, tenancy by
CQ) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
(J Debtor 4 only
County (2 Debtor 2 only
(] Debtor 1 and Debtor 2 only L) Cheek if this is community property
() At least one of the debtors and another (see instructions)

Other information you wish to add about this itern, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
TAMMY

First Name

SHARELL

Last Name

Debtor 1
Middle Name

1.3.
Street address, if available, or other description

 

 

 

City State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
: you have attached for Part 1. Write that number here. ............. 00... .ccccccccccescceeecenceansossaceseeecnseccecseeceseesesarseecssueses >

  

iy Describe Your Vehicles

UNDERWOG

What is the property? Check all that apply.
C] Single-family home

Q Duplex or multi-unit building

C) Condominium or cooperative

C] Manufactured or mobile home

CJ tang

CJ investment property

CJ timeshare

Ld Other

 

Who has an interest in the property? Check one.

(J Debtor 1 only

(2 pebtor 2 only

(AJ Debtor 1 and Debtor 2 only

(al At least one of the debtors and another

Creditors Who Have. Claims Secured by Propeity, :

Case number (i known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

 
 
  
 

Current value of the Current value of the :
entire property? portion you own?

$ $.

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

5 0.00

 

 

 

: Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
: you own that someone else drives. If you lease a vehicle, also report iton Schedule G: Executory Contracts and Unexpired Leases.

: 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

LI No
i Yes
3.1. Make: GMC
Model: Envoy
Year: 2004
160000

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

Y Debtor 1 only

(4) Debtor 2 only

(J Debtor 1 and Debtor 2 only

(] At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

{A} Debtor 1 only

C] Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(I) At least one of the debtors and another

(J Check if this is community property (see
instructions)

Schedule A/B: Property

Creditors Who Have Claims Seve by Property.

Current value of the ‘Current value of the :

Do not. deduct secured claims or exemptions. Put
the amount of any secured claims on. Schedule D-.

  

Current value of the “Current value of the :

entire property? portion you own?

§ 2,500.00

 

2,500.00 -

 

Do not deduct secured claims or exemptions..Pul
the amount-of any secured claims on Schedule-D:
Creditors Who Have Claims Secured by Property.

  

entire property? portion you own?

page 2
 

Who has an interest in the property? Check one.

Debtor 4 TAMMY SHARELL UNDERWO@)
First Name Middie Name
3.3. Make:
Model: C3 Debtor 1 only
(J Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

(J Debtor 1 and Debtor 2 only
(J At east one of the debtors and another

(] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

( Debtor 4 only

(Q Debtor 2 only

LJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

( Check if this is community property (see
instructions)

Case number (i known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims.on Schedule D:
Creditors Who Have Gains Secured iby Property.

Current value of the Current value of the :
entire property? portion youown?

Do not deduct secured. claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who ‘Have Claims Secured by: Property.

Current value of the Current value of the :

entire property? portion you own?

: 4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
: Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

QW no

Yes

414. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

42. Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
1} Debtor 1 only

(al Debtor 2 only

C) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

(J) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C2 debtor 1 only

CY Debtor 2 only

(J Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions: Put >
the amount of any secured claims on Schedule Do
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the

entire property? portion you own?

Do not deduct secured claims or exemptions. Put!
the. amount of any. secured claims on Schedule D:

Greditors Who. Have Clans. Secured iby Property.

Current value of the Current value of the :
entire property? portion you own?

 

; 2,500.00

 

 

 

page 3
TAMMY

First Name

Debtor 1

SHARELL

Last Name

UNDERWOG Case number (i known)
Middle Name

Describe Your Personal and Household Items

 

: Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

LJ No
W Yes. Describe.........

_ 7. Electronics

 

 

Household goods and furniture

 

 

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

C2 No
W Yes. Describe..........

| 8. Collectibles of value

 

 

electronics and cell phone

 

 

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

i No
[J Yes. Describe..........

 

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

{4 No
CJ Yes. Desoribe..........

: 10. Firearms

_ Examples: Pistols, rifles,
0d] No
CJ Yes. Describe..........

: 11.Clothes

 

 

 

 

shotguns, ammunition, and related equipment

 

 

 

 

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

(J No
W Yes. Describe..........

12. Jewelry

 

 

clothes

 

 

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, siiver

(J No
WI Yes. Describe..........

. 13.Non-farm animals

 

 

everyday jewelry

 

 

Examples: Dogs, cats, birds, horses

\2 No
(1 Yes. Describe. ........,

 

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

tA No
LJ Yes. Give specific
information. .............

 

 

 

+ 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here

Official Form 106A/B

Schedule A/B: Property

 

 

| Current value of the
-portion you own? :
Do not. deduct secured claims
‘or exemptions. ~ :
$ 2,500.00
$ 1,000.00 _
$
$
$
$ 800.00
§ 30.00
$
$
$ 4,330.00

 

 

page 4

 
Debtor1 TAMMY SHARELL — UNDERWO@j

Case number (i known)
First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

Describe Your Financial Assets
~ Do you own or have any legal or equitable interest in any of the following? -... Current value of the
: Lee portion you own? - :
Do nol deduct secured claims
or-exemptions. g
: 16.Cash
: Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
LJ No
WD Vea cccecsnssemetenienetntssnonstienattetaninintensstanienensnisistssiseststnstiaistanetieintinnsnetereiue Cash: $ 65.00
: 17.Deposits of money
: Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
CJ No
WD Ves. Institution name:
17.1, Checking account: PNC Bank $ 95.00
17.2. Checking account: $
17.3. Savings account: PNC Bank $ 30.00
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8, Other financial account: $
17.9. Other financial account: $
- 18.Bonds, mutual funds, or publicly traded stocks
: Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Wi No
CG] Yes wo Institution or issuer name:
$

 

 

: 19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

i No Name of entity: % of ownership:
(] Yes. Give specific 0% %
information about a
THEM. eee 0% %
0% %

 

Official Form 106A/B Schedule A/B: Property page §
Debtor1 TAMMY SHARELL UNDERWO@

Case number (if known),
First Name Middie Name Last Name

 

 

; 20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Wi No

CL] Yes. Give specific  [ssuer name:
information about

 

 

21. Retirement or pension accounts
Examples: \nterests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LC No
Wi Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan; WOrk plan 401k ( cant touch money) $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22.Security deposits and prepayments
: Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
7, No
i (ee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: 3
Rented fumiture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Yi No
CD YOS oo cecccccccecccccccneee Issuer name and description:
$
$

 

    

Official Form 106A/B Schedule A/B: Property page 6
Debtor?  |AMMY SHARELL UNDERWO@)

 

First Name Middle Name

Last Name

26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

i No
CD eS ec ccccccccsssssssssssssesssssssee

Case number (i known)

ition program.

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

: 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

exercisable for your benefit

WY No

 

C] Yes. Give specific
information about them....

 

 

 

: 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property

Examples: internet domain names, websites, proceeds from royalties and licensing agreements

WY No

 

C) Yes. Give specific
information about them....

 

 

 

: 27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

No

 

C) Yes. Give specific
information about them...

 

 

 

"Money or property owed to you?

i 28. Tax refunds owed to you

WY No

C) Yes. Give specific information
about them, including whether
you already filed the returns
and the tax years. 0...

i 29. Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

WI No

iL] Yes. Give specific information..............

: 30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation

 

 

Federal:
State:

Local:

 

 

 

 

Alimony:
Maintenance:
Support:

Divorce settlement:

Property settlement:

 

 

Social Security benefits; unpaid loans you made to someone else

WI No

CJ Yes. Give specific information...............

Official Form 106A/B

 

 

 

 

Schedule A/B: Property

$

~ Current value of the
“portion you own?
Do ‘not deduct secured

claims or-exemptions.

Pf Hf ff H

page 7
Debtor1 TAMMY SHARELL _ UNDERWO@j

Case number (if known)
First Name Middle Name Last Name

: 31. Interests in insurance policies i
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance 3
1 No

CJ Yes. Name the insurance company

. coat Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

‘ 32. Any interest in property that is due you from someone who has died

\f you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

2 No

Ql Yes. Give specific information..............

 

 

 

 

 

 

. 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
i Examples: Accidents, employment disputes, insurance claims, or rights to sue

No

(J Yes. Describe each claim...

 

 

 

 

: 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
5 to set off claims

Wl No

(2 Yes. Describe each claim...

 

 

 

 

: 35. Any financial assets you did not already list

WA No

(] Yes. Give specific information............

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Were oo... ccc cscssssseeseccessssssesennsssussesencssseussenesusnsecescarsunssesessarsansaeecasssuanesscarsnssneegeeesnanenseasesen > $ 190.00

 

 

 

 

re Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1. :

 

: 37.Do you own or have any legal or equitable interest in any business-related property?
) No. Go to Part 6.
(J Yes. Go to line 38.
Current value of the
portion you own?
Do no! deduct secured claims »

 

or exemptions.
i 38.Accounts receivable or commissions you already earned
WA No
QJ Yes. Describe.......
$

 

 

 

: 39. Office equipment, furnishings, and supplies

: Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
2 No
Cl Yes. Describe.......

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
Debtor1 TAMMY SHARELL UNDERWOG)

Case number (i known)
First Name Middle Name Last Name

 

: 40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Wi No

(} Yes. Describe.......

 

 

beeper

. 41.Inventory
4 No
Ll] Yes. Describe....... 8

 

 

 

‘ 42.Interests in partnerships or joint ventures

Wi No

Q) Yes. Describe........ Name of entity: % of ownership:

% $
%
% $

cd

 

 

: 43. Customer lists, mailing lists, or other compilations
» TA No
Cl Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
C2 No
C] Yes. Describe........

 

 

 

 

44.Any business-related property you did not already list
| WENo

LJ Yes. Give specific
information .........

 

 

 

 

Pf Ff Ff fh

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
: for Part §. Write that number here

 

 

 

 

tenas Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

 

i 46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
WD No. Go to Part 7.
C) Yes. Go to line 47.

Current value of the

 

portion youown? <
Do not deduct secured claims.
: orexemptions. S
. 47. Farm animals
Examples: Livestock, poultry, farm-raised fish
Gd No
ts (<n
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
Debtor 1 TAMMY

First Name

: 48. Crops—either growing or harvested

UNDERWO@

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wi No
L} Yes. Give specific
information. ............ $
49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
Wi No
(ee
$
50.Farm and fishing supplies, chemicals, and feed
Wi No
Cb Ves i ccccceensene
$
51.Any farm- and commercial fishing-related property you did not already list
No
CQ] Yes. Give specific
information............. $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
: for Part 6. Write that number Were oo cee csssssssseecsssesssscsssseessessssssssnsessssececsescconessersssssssessuscsoneqrensssuuecansusessauecsssvesausesssvarsses >
Describe All Property You Own or Have an Interest in That You Did Not List Above
é 53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
Z No
CJ Yes. Give specific
information.............
$
| 54. Add the dollar value of ali of your entries from Part 7. Write that number here o.oo cccccsceeescscceesessssscesreteesneee > $ 0.00
List the Totals of Each Part of this Form
55.Part 1: Total real estate, Vimeo ccc ccs ccssescssecunessnscsccenscsavecsnsssncenscsasessussasucsssssuesstasssucsstesspsususesisesesecesesssessstvssesssesseneese » $ 0.00
56.Part 2: Total vehicles, line 5 $ 2,500.00
57.Part 3: Total personal and household items, tine 15 $ 4,330.00
: 58.Part 4: Total financial assets, line 36 $ 190.00
i 59. Part 5: Total business-related property, line 45 $ 0.00
: 60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61.Part 7: Total other property not listed, line 54 +3 0.00
62. Total personal property. Add lines 56 through 61. 00000... $ 7,020.00 Copy personal property total > + $ 7,020.00 :
_ 63. Total of all property on Schedule AJB. Add line 55 + line 62...cccccccccecsscsusssssscussssuuvsasissisvississiesesasassase $ 7,020.00
Official Form 106A/B Schedule A/B: Property page 10

 

 

 

 

 

 

 

 

 

 
Fillin this information to identify your case:

Debtor 1 TAMMY SHARELL UNDERWOOD

First Name Middie Name Last Name

 

Debtor 2
(Spouse, i filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number () Check if this is an
{if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/9

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wf You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
(I You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

'2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property andline on... Current value of the Amount of the. exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
a Bee cn Copy the value from Check only one box for. each exemption.

Schedule A/B

Scccription:  -2004 GMC Env $2,500.00 Zs 2,500.00 Code § 34-55-10-2(c)(2).
Line from ] 100% of fair market value, up to

Schedule A/B: 3 any applicable statutory limit

Seccrition; Household goods $2,500.00 Ws 2,500.00 Code § 34-55-10-2(c)(2).
Line from 5 C] 100% of fair market value, up to

Schedule MB. BYP PICA De a
Soseription: electronics $1,000.00 Ws 1,000.00 Code § 34-55-10-2(c)(2).
Line from (} 100% of fair market value, up to

 

Schedule A/B: 7 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

WH No

C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

QQ No
Ll Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
TAMMY

First Name

SHARELL

Last Name

Debtor 1 UNDERWOOD

Case number (i known)
Middle Name

Ee Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Brief
description:

Line from

clothes
11

Jewelry
12

cash

16

deposit of money
17

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

Current value of the
portion you own

Copy the value from

Amount of the exemption you claim

Check only one box for each exemption

 

1) 100% of fair market value, up to
any applicable statutory limit

 

(4) 100% of fair market value, up to

 

C] 100% of fair market value, up to

 

Ld 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

CJ 100% of fair market value, up to
any applicable statutory limit

 

CJ 100% of fair market value, up to
any applicable statutory limit

 

) 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

C] 100% of fair market value, up to

 

C] 100% of fair market value, up to

Schedule A/B
$ 800.00 ws 800.00
$ 30.00 Ms 30.00

any applicable statutory limit
$ 65.00 os 65.00

any applicable statutory limit
$ 125.00 Ys 125.00

any applicable statutory limit
$ Qs

any applicable statutory limit
$ Os
$ Os
$ Os

any applicable statutory limit
$ Qs

any applicable statutory limit
$ Cis

any applicable statutory limit
$ Qs

any applicable statutory limit
$ Cls

 

CJ 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific. iaws that allow exemption

Code § 34-55-10-2(c)(2).

 

Code § 34-55-10-2(c)(2).

 

Code § 34-55-10-2(0)(2).

 

Code § 34-55-1 0-2(c)(3).

 

 

 

 

 

 

 

 

 

page2 of 2
Fill in this information to identify your case:

Debtor 1 TAMMY SHARELL UNDERWOOD

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number

(IF known) (J Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 412/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?

No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
) Yes. Fill in all of the information below.

haa List All Secured Claims

2. List all secured claims. If.a creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.0 -
As much as possible, list the claims in-alphabetical order according to the creditor's name.

a

  

 

 

 

 

 

 

 

 

 

Describe the property that secures the claim: $ $ $
Creditors Name
Number Street

As of the date you file, the claim is: Check all that apply.

Q Contingent

(2 unliquidated
City State ZIP Code Q Disputed

Who owes the debt? Check one.
CQ Debtor 4 only

Nature of lien. Check all that apply.

O) an agreement you made (such as mortgage or secured

CJ Debtor 2 only car loan)
(3 Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
(2 Atleast one of the debtors and another CJ Judgment lien from a lawsuit

OQ other (including a right to offset)
( Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number ___

ee

 

 

 

 

 

 

 

 

 

 

Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
C] Untiquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
€} Debtor 1 only (J An agreement you made (such as mortgage or secured
C2 Debtor 2 only car loan)
(2 Debtor 4 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
(J Atieast one of the debtors and another C] Judgment lien from a lawsuit
CJ other (including a right to offset)
Cl) Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number

‘Add the dollar value of your entries in Column A on this page. Write that number here: b____0.00

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
BUR CCurCinr Cai Billet

Debtor1 = AMMY SHARELL UNDERWOOD

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: Northern District of Indiana

C be CI Check if this is an
(ir known) . amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/5

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in aclaim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
Wd No. Go to Part 2.

Chves.

2. List all of your priority unsecured claims. if a.creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is..If a claim-has both priority and nonpriority amounts, list that. claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the-creditor's name. If you have more than two priority
‘unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits ofaccount number $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code O1 Contingent
Q Unliquidated
i ?
Who incurred the debt? Check one. OQ Disputed
(2 debtor 4 only
CY debtor 2 onty Type of PRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only CJ Domestic support obligations
At least one of the debtors and another (] Taxes and certain other debts you owe the goverment
LI Check if this claim is for a community debt (J Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
CI No (J other. Specify
CO] yes
2.2 | Last 4 digits of account number $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
CJ contingent
9)
City State ZiP Code O} unliquidated
Who incurred the debt? Check one. C) Disputed

C] Debtor 1 only
Cl Debtor 2 only
C pebtor 1 and Debtor 2 only

Type of PRIORITY unsecured claim:
OQ Domestic support obligations

 

(2) At least one of the debtors and another O Taxes and certain other debts you owe the government
sean: a . C) Claims for death or personal injury while you were

C) Check if this claim is for a community debt intoxicated

Is the claim subject to offset? Cl other. Specify

LI No

CJ Yes

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1of_
TAMMY

First Name

SHARELL

Last Name

UNDERWOOD

Debtor 1
Middie Name

} Part 2: | List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Yes

nonpriority unsecured claim, list the creditor separatel
Ancluded in Part 1..1f more than one creditor holds a
Claims fill out the Continuation Page of Part 2.

particular claim, list

ks | Capital One Bank

 

 

 

LC) No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4, Listall of your nonpriority unsecured. claims in the alphabetical order of the creditor who holds each claim.
y foreach claim. For each claim listed, identify what type of claim it is. Do not list claims already

Case number (i known)

if a creditor has more than one

the other creditors in Part 3.\f you have more than three nonpnority unsecured

 

Last 4 digits of account number _1. Jf 4A 8

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name s___ 1,697.00
PO Box 30281 When was the debt incurred? 03/09/2019
Number Street
Salt Lake City UT 84130
City State ZIP Code As of the date you file, the claim is: Check all that apply.
QO Contingent
Who incurred the debt? Check one. () Unliquidated
a Debtor 1 only Q Disputed
Cl] Debtor 2 only
(3 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Atteast one of the debtors and another 2 student ioans
C] check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? C] Debts to pension or profit-sharing plans, and other similar debts
i no Other. Specify_Credit card
( Yes
2 | Cresent Bank and Trust Last 4 digits of account number 0 0 4 0 $__ 20,977.00
Nonpriority Creditor’s Name When was the debt incurred? 02/15/2013
PO Box 2460
Number Street
Chesapeake VA 23397 As of the date you file, the claim is: Check ail that apply.
City State zIP Code Q Contingent
Who incurred the debt? Check one. C) unliquidated
a Debtor 1 only Q) Disputed
OQ] Debtor 2 only .
©] Debtor 4 and Debtor 2 only” Type of NONPRIORITY unsecured claim:
Q) Atieast one of the debtors and another (J student loans
eae . | Q Obligations arising out of a separation agreement or divorce
] Check if this claim is for a community debt that you did not report as priority claims
is the claim subject to offset? Q1 debts to pension or profit-sharing plans, and other similar debts
ZW no Other. Specify automobile loan
(] Yes
4.3 c . ar
| | ar credit Corp Last 4 digits of account number __7 5 5 2 5 5 273.00
— tors N + .
Nonpriority Creditors Name When was the debt incurred? _02/06/2015
628 E State Bivd
Number Street
ron Wayne IN 48808 As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one.

Ww Debtor 1 only

CI Debtor 2 only

C] Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

vf No
() Yes

 

Q Contingent
(2 Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

C} Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

O} debts to pension or profit-sharing plans, and other similar debts

Other. Specify_ automobile loan

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

nane? of
Debtor 1

 

 

 

TAMMY

First Name

SHARELL

Last Name

UNDERWOOD

Middle Name

Case number ( known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

(4 Debtor 4 only

C2 Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(CJ At least one of the debtors and another

Cl) Check if this claim is for a community debt

Is the claim subject to offset?

i No
Ql Yes

(J Unliquidated
CQ Disputed

Type of NONPRIORITY unsecured claim:

C} student toans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QC) Debts to pension or profit-sharing plans, and other similar debts

Wl other. specify collection

 

Schedule E/F: Creditors Who Have Unsecured Claims

4
Fedloan Servicing Last 4 digits of account number 9 F. D oO ¢ 24,903.00
Nonpriority Creditor’s Name
Wh the debt incurred? 06/23/2011
PO Box 60610 en was the debt incurre
Number Street
: As of the dat u file, the claim is: Check all th .
Harrisburg PA 17106 S e date you file, the claim is: Check all that apply
City State ZIP Code () Contingent
C] Unliquidated
Who incurred the debt? Check one. C pisputed
Wf Debtor 1 only
(C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only wh Student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
OC Check if this claim is for a community debt you did not report as priority claims -
C} Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C1] other. Specify
of No
QC] Yes
° igi 5 6 9 1 210.00
Americollect Last 4 digits of account number 9 08 OY 1 $ .
Nonpriority Creditor’s Name
When was the debt incurred? 05/04/2017
1851 S Alverno Rd rn
Number Street As of the date you file, the claim is: Check all that apply
. of the ile, im is: Check a .
Manitowoc wi 54220 y aarp
Cy State ZIP Code C2) Contingent
O unliquidated
Who incurred the debt? Check one. Q Disputed
a Debtor 1 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only 2 Student toans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as Priority claims wo
C Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify_collecton
| No
C] Yes
ie | 0144 $2,000.00
Enhanced Recovery Company Last 4 digits of account number Yt 4 = 7)
Nonpriority Creditor’s Name
When was the debt incurred? 02/05/2019
PO Box 57547 TT
Number Steet As of the date you file, the claim is: Check all that appl
. e : : Check all that apply.
Jacksonville FL 32214 ¥ pe
City State ZIP Code QO Contingent

pageS of ___

 
Debtor 1 TAMMY SHARELL

First Name Middie Name Last Name

UNDERWOOD

Case number ( known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
7 os
Helvey & Associates Last 4 digits of account number $ 2,000.00
Nonpriority Creditor's Name
Wh the debt i ted?
1015 E Center St en waging dem incurre
Numb Street
Wars aw ree IN 46580 As of the date you file, the claim is: Check all that apply.
City State ZIP Code CJ contingent
(J Unliquidated
Who incurred the debt? Check one. C disputed
| Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Student toans
At least one of the debtors and another CY Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims
(2 Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? Other. Specify_ Collection
a No
CU Yes
8 igi 0 0 2 9 1,338.00
Key 2 Recovery Inc Last 4 digits of account number UU) 2 9 $ .
Nonpriority Creditor's Name
When was the debt incurred? 04/10/2019
8894 Beckett Rd.
Number Street
As of the date you file, the claim is: Check all that ly.
Westchester OH 45069 y exe areeey
City State ZIP Code Q Contingent
Q Unliquidated
Who incurred the debt? Check one. Oo Disputed
a Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only O) student loans
Cd Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims .
() Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. Specify collection
of No
CJ ves
9 | 5 40 4 $203.00
Keybridge Medical Revenue Last 4 digits of account number £ 1 U7
Nonpriority Creditor's Name
When was the debt incurred? 98/11/2017
2244 Baton Rouge PO Box 1568
Number Street As of the date you file, the claim is: Check all that appl
. : : ck al :
Lima OH 45805 y pew
City State ZIP Code CJ contingent
. Q Unliquidated
Who incurred the debt? Check one. oO Disputed
| Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
(} Debtor 1 and Debtor 2 only CI Student toans
Cd Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QC) Check if this claim is for a community debt you did not report as priority claims co.
Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? WW other. Specify collection
| No
Cl Yes

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page4 of __
Debtor 1

TAMMY

First Name

SHARELL

Last Name

UNDERWOOD

Middle Name

Case number (i known)

 

ES Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

| Debtor 1 only

C3 Debtor 2 only

C) Debtor 1 and Debtor 2 only

© At least one of the debtors and another

(3 Check if this claim is for a community debt

Is the claim subject to offset?

wi No
CJ Yes

10 ao
KLS Financial Services Last 4 digits of account number _8_ 2 1 2 ¢___ 566.00
Nonpriority Creditor’s Name
“red Ww ; > 05/01/2018
991 Aviation Pkwy Suite 300 hen was the debt incurred? |
Number Street wos
Morrisville NC 27560 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code Q Contingent
; Q Unliquidated
Who incurred the debt? Check one. O Disputed
vf Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only © Student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priorily claims
C] debts to pension or profit-sharing plans, and other similar debts
{is the claim subject to offset? wi Other. Specify collection
wf No
C) Yes
u igi 3.5 2 9
Snow & Sauerteig Colllections Last 4 digits of account number 9 9 < UL ¢ 2,186.00
Nonpriority Creditor's Name
203 E Berry St When was the debt incurred? 07/01/2013
Number Street we
Fort Wayne iN 46802 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code C) Contingent
OQ) unliquidated
Who incurred the debt? Check one. oO Disputed
| Debtor 1 only
CJ pebtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only C2 student loans
At least one of the debtors and another QO) Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as Priority claims ot
CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? M4 other. Specify_Multi collection accounts
wf No
C] Yes
12 | 3 215.00
. Last 4 digits of account number 5 5 6 8
Summit Account & Compute — ee
Nonpriority Creditor's Name
4666 W Jefferson Blvd When was the debt incurred? 02/04/2019
Number Street ar
Fort Wayne IN 46804 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO Contingent

C) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

O} Student toans

OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

| Other. Specify_ collection

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page of __

 
Debtor 1 TAMMY SHARELL

First Name Middle Name Last Name

UNDERWOOD

Case number (i known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

13 a
Progressive Leasing Last 4 digits of account number $ 2,600.00
Nonpriority Creditors Name
256 West Data Drive 413110 When was the debt incurred?
Number Street a
Draper UT 84020 As of the date you file, the claim is: Check all that apply.
oy State ZIP Code (2 contingent
Q Unliquidated
Who incurred the debt? Check one. (] Disputed
() Debtor 4 only
C) vebtor 2 onty Type of NONPRIORITY unsecured claim:
CJ Debtor 4 and Debtor 2 only C2 Student loans
CI At least one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
CL) Check if this claim is for a community debt you did not report as priority claims
QC) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? M4 other. Specify_ credit
wm No
OQ ves
14
Axis Advance Last 4 digits ofaccount number $_ 1,000.00
Nonpriority Creditor's Name
2030 Manito Trail When was the debt incurred?
Number Street oe
Huntington iN 46750 As of the date you file, the claim is: Check all that apply.
iy Siate ZIP Code Contingent
QO Unliquidated
Who incurred the debt? Check one. (2 Disputed
Wi Debtor 4 only
C Debtor 2 onty Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only CI student loans
CJ Atleast one of the debtors and another C Obligations arising out of a separation agreement or divorce that
QC) Check if this claim is for a community debt you did not report as priority claims .
) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. Specify_ payday loan
af No
QC ves
15 | 5 1,500.00
: Why Not Lease Last 4 digits of account number

 

Nonpriority Creditors Name

720 East Pete Rose Wayne Suite 400

 

 

Number Street
Cincinnati OH 45202
City State ZIP Code

Who incurred the debt? Check one.

U Debtor 1 only

Q) Debtor 2 only

Cl Debtor 4 and Debtor 2 only

() At least one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

| No
() Yes

 

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

Q Contingent
C1 unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CI student loans

C) Obligations arising out of a separation agreement or divorce that
ig 9
you did not report as priority claims
C2 Debts to pension or profit-sharing plans, and other similar debts
u Other. Specify_ credit

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims pace of
Debtor 1 TAMMY SHARELL

UNDERWOOD

 

First Name Middle Name Last Name

Case number (known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16 a
Enterprise Rent A Car Last 4 digits of account number ¢ 1,000.00
Nonpriority Creditor's Name
: When was the debt incurred?
5210 Industrial Rd. § tne ae fe
Number Street
As of the dat u file, the claim is: Check all that .
Fort Wayne IN 46835 eyo © claim Is: Cheek all that apply
City State ZIP Code O) Contingent
C) unliquidated
Who incurred the debt? Check one. QO Disputed
a Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (2 student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q] Check if this claim is for a community debt you did not report as priority claims
) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? J other. Specify lease auto
if No
C] Yes
i igi 3,000.00
Acceptance Now Last 4 digits of account number $ :
Nonpriority Creditor's Name
When was the debt incurred?
5501 Headquarters Dr
Number Steet As of the date you file, the claim is: Check ail that appl
° e : ai : Check all that apply.
Plano T™ 75024 y pPly
City State ZIP Code (2 Contingent
) Unliquidated
Who incurred the debt? Check one. Q Disputed
Vf Debtor 1 only
C] Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only 2 Student toans
CI At least one of the debtors and another im Obligations arising out of a separation agreement or divorce that
(] Check if this claim is for a community debt you did not report as priority claims
Cl Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. specify_credit
a No
C] Yes
[18 | s__ 500.00
Clear Loan Solutions Last 4 digits of account number
Nonpriority Creditor's Name
When was the debt incurred?
271 Lynda Lane
Number Steet As of the date you file, the claim is: Check all that apply
se : : a .
Trinidad CA 95570 ¥ mp
City State ZiP Code CL] Contingent
; CJ Untiquidated
Who incurred the debt? Check one. © bisputed
U Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
(] Debtor 1 and Debtor 2 only (2) student toans
C1 At least one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
een: ae : did not report as priority claims
€) Check if this claim is for a community debt you
¢ 's ‘s om y O) debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? CQ) other. Specify, payday loan
wi No
CQ) Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page /_ of
 

Case number (if known),

Debtori1 TAMMY SHARELL UNDERWOOD
First Name Middle Name Last Name
Part 2: Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and'so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

7 | Debtor 1 only

CY Debtor 2 only

(] Debtor 1 and Debtor 2 only

C At least one of the debtors and another

C) Cheek if this claim is for a community debt

Is the claim subject to offset?

| No
Cl Yes

Schedule E/F: Creditors Who Have Unsecured Claims

19 a
Fort Wayne Community Schools Last 4 digits of account number $ 200.00
Nonpriority Creditor's Name
. Wh t bt i d?
4200 S Clinton St en was the debt incurre
Number Street As of the date you file, the claim is: Check all that appl
Fort Wayne IN 46802 you ie, ine Sr heck an that apply.
City State ZIP Code (J Contingent
C} Unliquidated
Who incurred the debt? Check one. Q Disputed
(4 Debtor 4 only
(1 Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only ) student loans
CI At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
(J Check if this claim is for a community debt you did not report as Priority claims .
OQ Debts to pension or profit-sharing plans, and other similar debts
a. claim subject to offset? Other. Specify fees
No
CJ Yes
20 igi 500.00
Cash Aisle Last 4 digits of account number $ .
Nonpriority Creditors Name
When was the debt incurred?
PO Box 572
Number Street As of the dat file, the claim is: Check all that appl
e date you file, the claim is: | at apply.
Lac Du Flambeau Wi 54538 y oe ne eee
oy State ZIP Code (J Contingent
; Q Unliquidated
Who incurred the debt? Check one. C2 Disputed
w Debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
L] Debtor 4 and Debtor 2 only O) Student toans
Cd At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims ,
C Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Mi other. Specify payday loan
.f No
U) Yes
[21 | 5400.00
Comcast Last 4 digits of account number eee
Nonpriority Creditor's Name
When was the debt incurred?
PO Box 34744
Number Street As of the date you file, the claim is: Check all that appl
e da ile, aim is: Check ail that apply.
Seattle WA 98124 ¥ py
City State ZIP Code Q Contingent

O unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts
a Other. Specify

pageS_of__

 
Debtor 1 TAMMY SHARELL

First Name Middle Name Last Name

UNDERWOOD

Case number (i known),

ictewia Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them. beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

Nonpriority Creditor's Name

 

 

PO Box 48

Number Street

Newark NJ 07101
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

(CQ Debtor 2 only

L) Debtor 4 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this claim is for a community debt

ts the claim subject to offset?

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
QO} unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Cl Debts to pension or profit-sharing plans, and other similar debts
A other. Specify_ cell phone

 

22 i
Frontier Last 4 digits of account number ¢ 400.00
Nonpriority Creditors Name
5050 Kingsley Dr When was the debt incurred?
Numbe Street
Cincinnati vee OH 45227 As of the date you file, the claim is: Check all that apply.
Cay State ZIP Code OQ Contingent
oO Unliquidated
Who incurred the debt? Check one. O disputed
vf Debtor 1 only
C2) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only (2 Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
(] Check if this claim is for a community debt you did not report as priority claims .
C] Debts to pension or profit-sharing plans, and other similar debts
Is the clairn subject to offset? Other. Specify_Uutility
wf No
CJ Yes
23
Verizon Wireless Last 4 digits of account number $ 1,200.00

 

 

 

 

Who incurred the debt? Check one.

Vi Debtor 1 only

C] Debtor 2 only

C) Debtor 1 and Debtor 2 only

C] At least one of the debtors and another

C] Check if this claim is for a community debt

1s the claim subject to offset?

wi No
Cl ves

 

 

Official Form 106E/F

CI Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C Debts to pension or profit-sharing plans, and other similar debts

wi Other. Specify cell phone

 

Schedule E/F: Creditors Who Have Unsecured Claims

mf No
OC Yes
24 | s 1,000.00
T-Mobile Last 4 digits of account number
Nonpriority Creditor's Name
PO Box 37380 When was the debt incurred?
Number Street se
Albuquergue NM 87176 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent

nane 9 of

 
Debtor 1 TAMMY SHARELL

First Name Middle Name Last Name

UNDERWOOD

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

J Debtor 4 only

(2 Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(C2 At least one of the debtors and another

(2 Cheek if this claim is for a community debt

Is the claim subject to offset?

w No
Cl ves

 

Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(Student loans

oO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OQ Debts to pension or profit-sharing plans, and other similar debts

u Other. Specify_Utility

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

25
Nipsco Last 4 digits of account number $ 2,000.00
Nonpriority Creditor’s Name
When was the debt i ed?
801 E 86th Avenue ° mene
Number Street
er As of dat tf im is: .
Merrillville IN 46410 s of the date you file, the claim is: Check all that apply
City State ZIP Code C2 Contingent
CJ Untiquidated
Who incurred the debt? Check one. gO Disputed
YW Debtor 1 only
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only 2] student toans
At least one of the debtors and another CQ) Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims 7
CQ) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C] other. specify utility
wi No
Yes
26 igi ,300.0
Indiana Michigan Power Last 4 digits of account number 3_ 1,500.00
Nonpriority Creditor's Name
When was the debt incurred?
PO Box 371496
Number Street
. As of the date you file, the claim is: Check all that ly.
Pittsburgh PA 15250 y arepe”y
City State ZIP Code Ql Contingent
; QC) unliquidated
Who incurred the debt? Check one. ©} disputed
Wf Debtor 1 only
CJ Debtor 2 onty Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only student loans
At least one of the debtors and another CQ) Obligations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not report as priority claims |.
(J Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? MM other. Specify Utility
*.f No
(3 Yes
27 | 5 1,500.00
City utilities Last 4 digits of account number
Nonpriority Creditor's Name
: When was the debt incurred?
200 E Berry St Suite 130
Number Steet As of the date you file, the claim is: Check all that apph
: : Check a .
Fort Wayne IN 46802 y PP
City State ZIP Code Q Contingent

pace 10 of

 
Debtor 1 TAMMY SHARELL

First Name Middle Name Last Name

UNDERWOOD

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4:5, and so forth.

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

vf Debtor 1 only

C2 Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

28 _
Indiana Department of Workforce Last 4 digits of account number __- ____ ¢_ 1,000.00
Nonpriority Creditors Name
40N Senate Ave When was the debt incurred?
Number Street
Indianapolis IN 46204 As of the date you file, the claim is: Check all that apply.
oy State ZiP Code (J Contingent
C) untiquidated
Who incurred the debt? Check one. GJ Disputed
w Debtor 1 only
(3 Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only C2 student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
. . 4 2 9
Cl Check if this claim is for a community debt you did not report as priority claims
CJ Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? Other. Specify payments
wf No
CQ) Yes
29

Auto Liquidation Last 4 digits of account number $ 10,000.94):
Nonpriority Creditor's Name

: When was the debt incurred?
6931 Arlington Rd en eee neurre
Number Street cee
Bethesda MD 20814 As of the date you file, the claim is: Check all that apply.
iy State ZIP Code O) Contingent

CJ unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q Student toans

oO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts

| Other. Specify automobile

 

 

 

 

 

Who incurred the debt? Check one.

WI Debtor 1 only

C) debtor 2 only

(Cl Debtor 4 and Debtor 2 only

( At least one of the debtors and another

(J Cheek if this claim is for a community debt

Is the claim subject to offset?

wi No
QC) Yes

 

| No

C) Yes
30 | ¢ 500.00
WoodForest Bank Last 4 digits of account number

Nonpriority Creditor's Narne

PO Box 7889 When was the debt incurred?

Number Street a,

The Woodlands ™ 77387 As of the date you file, the claim is: Check all that apply.

City State ZIP Code Q) Contingent

(Q Untiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C] student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

VM other. specify fees

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

nana 1 1 af
Debtor 4 TAMMY SHARELL UNDERWOOD

Case number (if known)
First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

Ps

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth:
31 . . . tO
3Rivers Federal Credit Union Last 4 digits of account number 0 ¢_ 1,500.00
Nonpriority Creditor's Name
Wh th i ?
PO Box 2573 en was the debt incurred
Number Steet As of the date you file, the claim is: Check all that app
Fort Wayne IN 46801 y je, the claim is: Check all that apply.
City State ZIP Code CJ Contingent
(2 unliquidated
Who incurred the debt? Check one. oO Disputed
4 Debtor 1 only ,
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only student loans
At least one of the debtors and another Obligations arising out of a separation agreement or divorce that
(] Check if this claim is for a community debt you did not report as Priority claims
CI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? / MW Other. Specify fees
wf No
() Yes
82 4 digi 500.00
Check Into Cash Last 4 digits of account number $ :
Nonpriority Creditor's Name
i : . When was the debt incurred?
201 Keith St Suite 80
Number Street As of the date you file, the claim is: Check all that f
; : : Check all that apply.
; Cleveland OH 37311 ¥ py
i City State ZIP Code Q Contingent
[) Untiquidated
Who incurred the debt? Check.one. QO Disputed
Ww Debtor 1 only
( Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (J Stucent foans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
C2) Check if this claim is for a community debt you did not report as priority claims _
LJ Debts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? 0 other. Specify payday loan
of No
C) Yes
33 | 3 500.00
Ace Cash Express Last 4 digits of account number
Nonpriority Creditor's Name
: ‘ When was the debt incurred?
1231 Greenway Drive Suite 600
Number Street As of the date you file, the claim is: Check all that appl
. ' : Check ail that apply.
Irving TX 75038 y ppv
Ciy State ZIP Code CJ Contingent
. C) unliquidated
; Who incurred the debt? Check one. 2} disputed
i | Debtor 1 only ,
i C) Debtor 2 only Type of NONPRIORITY unsecured claim:
: (2 Debtor 1 and Debtor 2 only (0 Student loans
C} At least one of the debtors and another CQ] Obligations arising out of a separation agreement or divorce that
i (J Check if this claim is for a community debt you did not report as priority claims a
: Q) Debts to pension or profit-sharing plans, and other similar debts
i Is the claim subject to offset? Wd otner. Specify_ payday loan
wi No
(Q Yes
i

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 12 of __
Debtor 1

TAMMY

First Name

SHARELL

Middle Name Last Name

UNDERWOOD

Case number (i known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
34 .
Cashland Last 4 digits of account number § 500.00
Nonpriority Creditors Name
4850 S Calhoun St When was the debt incurred?
N
City State ZIP Gods (I contingent
(2 Untiquidated
Who incurred the debt? Check one. C} disputed
(A Debtor 4 only
(2 pebior 2 onty Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only C2 student loans
At least one of the debtors and another a) Obligations arising out of a separation agreement or divorca that
if thi f i you did not report as priority daims
CI Check if this claim is for a community debt (1 Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? A other. Specity_ payday loan
i No
CJ Yes
35 |
t Dr Bhat Last 4 digits of accountnumber 3 20,000.00
Nonpriority Creditors Name hen the d a
W bt i
2510 Dupont Rd Ste 226 was ine deprincurre
Number Street .
Fort Wa yne IN 46825 As of the date you file, the claim is: Check all that apply.
iy State ZIP Code ( Contingent
(2 Uniquidated
Who incurred the debt? Check one. () bisputed
wf Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 2 student toans
Atleast one of the debtors and another (J Obtigations arising out of a separation agreement or divorce that
you did not report as priority claims
(2) Check if this claim is for a community debt C2 Debts to pension or sharing plans, and other simar
is the claim subject to offset? @A other. Specity_ medical
w No
Q ves
36 | s 5,000.00
Lutheran Hopital Last 4 digits of accountnumber_ a
Nonpriority Creditors Name h
Whi the debt incurred?
7950 W Jefferson Blvd enwasie
Fort Wayne IN 46804 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code (2 contingent
() untiquidated
Who Incurred the debt? Check one. CO disputed
¥,| Debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:

Official Form 106E/F

CO debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

Q Check if this claim is for a community debt
ts the claim subject to offset?

I No
Q ves

Schedule E/F: Creditors Who Have Unsecured Claims

{2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

{2 Debts to pension or profit-sharing plans, and other similar debts

RA other. Specify medical

page 13 of 47
pebtor1 TAMMY

SHARELL

Fest Name Hidde Name Last Name

UNDERWOOD

Case number (known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
37 i Last 4 digits of t be
Progressive Insurance aSES cighs OF account number ___ ___ _._ ¢_1,500.00°
Nonprionity Creditors Name
6300 Wilson Mills Rd. When was the debt incurred?
Number Streat
City State ZiP Cade Q Contingent
() untiquidated
Who incurred the debt? Check one. Q bisputed
v Debtor 1 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (2 Student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Qc k if this clai ft ity debt you did not report as priority claims
heck if this claim is for a community (J Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. Specify_insurance bill
w No
C2 yes
LJ Last 4 digits of account number $
Nonpriority Creditors Name
When was the debt incurred?
Number
Street As of the date you file, the claim is: Check all that apply.
City State ZIP Code CI Contingent
Cl unliquidated
Who incurred the debt? Check one. © pisputed
(2 Debtor 1 only
(2 pebtor 2 only Type of NONPRIORITY unsecured claim:
q Debtor 1 and Debtor 2 only ) Student toans
At least one of the debtors and another CQ Obligations arising out of a separation agreement or divorce that
. eet you did not report as priority claims
Cl Check if this claim is for @ community debt C2 pebis to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? C2 other. Specify
C2 No
(2 ves
LJ s
Last 4 digits of account number
Nonpriority Creditors Name
When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
City State ZIP Code CQ contingent
C) Unliquidated
Who incurred the debt? Check one. ©) pisputed
(C2 Debtor 1 onty
C Debtor 2 only Type of NONPRIORITY unsecured claim:

Official Form 106E/F

(2 debtor 1 and Debtor 2 only
(C) Atleast one of the debtors and another
(2) Check if this claim is for a community debt

is the claim subject to offset?

(J No
C2 ves

Schedule E/F: Creditors Who Have Unsecured Claims

CJ Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

(2 other. Specify

page 14 of AZ
Debtor: TAMMY SHARELL __ UNDERWOOD Case number (rinowm,

First Name Middie Name Last Name

 

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. if you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fort Wayne Radiology On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3707 New Vision Dr Line 5 of (Check one): () Part 4: Creditors with Priority Unsecured Claims
Number ~~ “Street WZ Part 2: Creditors with Nonpriority Unsecured Claims
7 3 0 1
Fort Wayne IN 46845 Last 4 digits of accountnumber (§ 9 Vt
City ogous ann State aIP Code - cena oo oct vnsinuns .
Sprint On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 4191 Line 6 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street tf Part 2: Creditors with Nonpriority Unsecured
Claims
Carol Stream HL. 60197 Last 4 digits of account number_9 1 4 1
City Siate ZiP Code
Parkview Regional Medical Center On which entry in Part 1 or Part 2 did you list the original creditor?
Name
11109 Parkview Plaza Dr Line 7 of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street Gf Part 2: Creditors with Nonpriority Unsecured
Claims
Fort Wayne IN 46845 Last 4 digits of account number 6 0 2 1
City . . coon EHS ZIP Code ne sone os . coun posse
Indiana Tech On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1600 E Washington Blvd Line_8 __ of (Check one): (2 Part 1: Creditors with Priority Unsecured Claims
Number Street Gi Part 2: Creditors with Nonpriority Unsecured
Claims
Fort Wayne iN 46803 Last 4 digits of account number _0 _0 2 9
City State ZIP Code
Fort Wayne Orthopedics On which entry in Part 1 or Part 2 did you list the original creditor?
Name
7601 W Jefferson Line 9 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number ~~ Street &@ Part 2: Creditors with Nonpriority Unsecured
Claims
Fort Wayne IN 46804 Last 4 digits of account number_2 1 0 4
City State ZIP Coda
Willow Creek Crossing Apartments On which entry in Part 1 or Part 2 did you list the original creditor?
Name
7501 Lake Ridge Dr Line 10 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street @M Part 2: Creditors with Nonpriority Unsecured
Claims
Fort Wayne IN 46819 Last 4 digits of account number_8 2 1 2
City State ZIP Code
Aled Hospital On which entry in Part 1 or Part 2 did you lst the original creditor?
2250 Lake Ave Line 11 of (Check one): © Part 1: Creditors with Priority Unsecured Claims
Number Street QQ) Part 2: Creditors with Nonpriority Unsecured
Claims
Fort Wayne IN 46805 Last 4 digits of account number

City State

Official Form 106E/F

ZIP Code

Schedule E/F: Creditors Who Have Unsecured Claims page 15 of 17
Debtor 1 TAMMY SHARELL UNDERWOOD Case number (7 known),

First Name Middie Name Lest Name

 

List Others to Be Notified About a Debt That You Already Listed

 

& Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ortho Northeast On which entry in Part 1 or Part 2 did you list the original creditor?
Name
11136 Parkview Circle Line 11 of (Check one): (J Part 1: Creditors with Priority Unsecured Claims
Number Street Wi Part 2: Creditors with Nonpriority Unsecured Claims
7 5 7 1
Fort Wayne IN 46845 Last 4 digits of account number § 9 fF ot
cy cessor _ Stale 2iP Code a so _— cena suse os
Hoosier Physical Therapy On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3217 Lake Ave Line 12 of (Check one): OQ) Part 1: Creditors with Priority Unsecured Claims
Number Street 0 Part 2: Creditors with Nonpriority Unsecured
Claims
Fort Wayne IN 46805 Last 4 digits of account number_5 5 6 8
City State ZIP Coda
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Streat CJ Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
CY ses nen coin ON, ZIP Code, . cass . . . .
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): ( Part 1: Creditors with Priority Unsecured Claims
Number Street Cl Part 2: Creditors with Nonpriority Unsecured
Claims
ay Sas SP Gods Last 4 digits of account number
On which entry in Part 4 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street (] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City . State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): © Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZiP Code
ome On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): 2) Part 1: Creditors with Priority Unsecured Claims
Number Steet CJ Part 2: Creditors with Nonpriority Unsecured
Claims
Gily ise SIP Goda Last 4 digits of account number

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 16 of 17.
Dettori TAMMY SHARELL UNDERWOOD Case number yraaawn

First Name Hiddie Name Last Name

 

igtasce | Add the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ 0.00
from Part 4 6b. Taxes and certain other debts you owe the
government 6b. 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. $ 0.00
6e. Total. Add lines Ga through 6d. 6e.
$ 5 0.00
Total claim
Totaf claims 6f. Student loans 6f. $ 24,903.00
from Part2 4 obtigations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. §
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. Gi. ts 95,965.00
6j. Total. Add lines 6f through 63. 6j. ; 120,686.00

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page __ of 17
Fill in this information to identify your case:

Debtor TAMMY SHARELL UNDERWOOD

First Name Middie Name Last Name

Debtor 2
(Spouse If filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number . aa
(lf known) L] Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
(4 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
(J Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with. whom you have the.contract-or lease State what the contract or lease is for.

 

Name

 

Number Street

 

City State ZIP Code

22

Name

 

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code
2.4

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

 

_City / / State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page tof 1_
Fill in this information to identify your case:

Debtor 4 TAMMY SHARELL UNDERWOOD

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number
{if known)

 

 

C] Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

vA No
C) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wi No. Go to line 3.
CI) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

{J No

QJ Yes. in which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
LJ Schedule D, line
Name ——
C} Schedule E/F, line
Number Street () Schedule G, line
City State corner AIP Code
3.2
(] Schedule D, line
Name .
() Schedule E/F, line
Number Sueet OQ Schedule G, line
City State ZIP Code
3.3
2 Schedule D, tine
Name cers
CQ Schedule E/F, line
Number ” Street (] Schedule G, line
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors page 1 of 1_
Fill in this information to identify your case:

Debtor 1 TAMMY SHARELL UNDERWOOD

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number Check if this is:
(lf known)
UJ An amended filing

CJ A supplement showing postpetition chapter 13
income as of the following date:

 

 

 

Official Form 106I MMT DDT YY
Schedule I: Your Income 425

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

au Describe Employment

1. Fillin your employment oe ve
information. Debtor 1 Debtor 2 or non-filing spouse

 

If you have more than one job,

attach a separate page with
information about additional Employment status wi Employed CJ) Employed
employers. CJ Not employed QJ Not employed

Include part-time, seasonal, or
self-employed work.

Occupati CNA
Occupation may include student eeupasion
or homemaker, if it applies.

Employer's name Canterbury Nursing & Rehab

Employer’s address 2827 Northgate Blvd

 

 

 

 

Number Street Number Street

Fort Wayne IN 46835

City State ZIP Code City State ZIP Code
How long employed there? 5 months 5 months

Ea Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or.
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2240.00

 

$
3. Estimate and list monthly overtime pay. 3. +g 200.00 +3
4. Calculate gross income. Add line 2 + line 3. 4. g 2,440.00 $

 

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Debtor 1

TAMMY SHARELL UNDERWOOD

First Name Middle Name Last Name

Copy fine 4 ere... ccc ccccccssescssescensseesesesssssseescsecvensesesesssnessansnesesesesseueeees > 4.

5. List all payroll deductions:

5a. Tax, Medicare, and Social Security deductions Sa.
5b. Mandatory contributions for retirement plans Sb.
5c. Voluntary contributions for retirement plans Se.
Sd. Required repayments of retirement fund loans Sd.
5e. Insurance Se.
5f. Domestic support obligations Sf.
5g. Union dues 5g.
Sh. Other deductions. Specify: Sh.

 

6. Add the payroll deductions. Add lines 5a + Sb + 5c + 5d +Se+5f+5g+5h. 6.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.

8. List all other income regularly received:

8a. Net income from rental property and from operating a business,

 

8b.
&e.

Ql Yes. Explain:

profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a.

Interest and dividends 8b.

Family support payments that you, a non-filing spouse, or a dependent
regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8e.
8d. Unemployment compensation 8d.
8e. Social Security 8e.
8f. Other government assistance that you reqularly receive

Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

 

 

Specify: 8f.
8g. Pension or retirement income 8g.
8h. Other monthly income. Specify: part time job 8h.

9. Add alli other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9.

10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.

11. State all other regular contributions to the expenses that you fist in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Case number (if known)

- For Debtor 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.Do you expect an increase or decrease within the year after you file this form?

No.

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify:

For Debtor 2 or

$2,440.00 $

g _ 340.00 $

$___ 150.00 $

$ $

$ $

$ $

$ $

$ $
+$ +$

¢ 490.00 $
31,950.00 $

$ $

$ $

§ $

$ $

$ $

$ $

$ $

+3 600.00 +3

$ $

g 2,550.00]4] 5 = ls 2,550.00

1+ § 0.00

 

 

 

12 [s__2,550.00

 

 

Combined
monthly income

 

 

 

Official Form 1061 Schedule |: Your Income

 

page 2

 
Fill in this information to identify your case:

Debtor1 TAMMY SHARELL UNDERWOOD

First Name Middle Name Last Name Check if this is:

Debtor 2 :
(Spouse, if filing) First Name Middle Name Last Name Q An amended filing

C) A supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: Northern District of Indiana

Case number MM / BDD/ YYYY
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

oe Describe Your Household

A. is this a joint case?

 

wi No. Go fo line 2.
CJ Yes. Does Debtor 2 live in a separate household?

Q No
CJ Yes. Debtor 2 must file Official Form 1064-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? Q] No .

“ Dependent’s relationship to Dependent’s : Does dependent live
Do not list Debtor 1 and ow Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... : O
Do not state the dependents’ Janya Underwood 9 i wf No
names. Yes

Janmylah Brown 3 OU No
a Yes
L] No
C] Yes
{I No
CI) Yes
] No
Cl) Yes
3. Do your expenses include Wi No

expenses of people other than OQ
yourself and your dependents? Yes

ae Estimate Your Ongoing Monthly Expenses

: Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
. expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedufe J, check the box at the top of the form and fill in the
- applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

_ such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses -
_ 4, The rental or home ownership expenses for your residence. Include first mortgage payments and § 900.00
: any rent for the ground or lot. 4. nee
If not included in Sine 4:
4a. Real estate taxes 4a. §
4b. Property, homeowner's, or renter's insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $.

Official Form 106J Schedule J: Your Expenses page 1
Debtor 4 TAMMY SHARELL UNDERWOOD

:10.
11.

42.

413.
14,

215.

16.

47.

18.
19,

20.

 

First Name Middle Name Last Name

Additional mortgage payments for your residence, such as home equity loans
Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services

Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:

 

Case number (it known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule J, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or § of this form or on Schedule [: Your income.

20a. Mortgages on other property
20b. Real estate taxes
20c. Property, homeowner's, or renter’s insurance

20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.
&b.

6c.

10.

41.

42.

13.

14.

18a.
15b.
15c.

15d.

16.

17a.

17b.

17e.

17d.

18.

19.

20a.

20b.

20c.

20d.

20e.

Your expenses

$

PF FA Ff F FF FF HF H

fpf fh &

fo Ff Ff &

PP FP PF fF A

 

0.00

250.00
100.00

120.00
0.00

550.00
100.00
100.00
50.00
25.00

160.00

50.00
0.00

0.00
0.00

110.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00
0.00
0.00

0.00

page 2
Debtor 1 TAMMY SHARELL UNDERWOOD

First Name Middle Name Last Name

24, Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add fine 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The resuit is your monthly net income.

Case number (if known)

21.

22a.

22b.

22c.

23a.

23b.

23c.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

| No.

 

+3

 

 

$
$

2,515.00

3 2,515.00

 

 

 

$ 2,550.00
-§ 2,515.00
$ 35.00

 

 

Ql Yes. | explain here:

 

 

Official Form 106J Schedule J: Your Expenses

page 3

 

 

 
Fill in this information to identify your case:

Debtor 4 Tammy Sharell Underwood

First Name Middle Name Last Name

Debtor 2
(Spouse, ff filing) First Name Middie Name

 

United States Bankruptcy Court forthe: Northern District of Indiana

Case number
(If known)

 

 

(4) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules

If two married people are filing together, both are equally responsible for supplying correct information.

12/16

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3871.

| | Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Wf No

CJ Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

aim Ulva s

Signature of Debtor 7

 

Signature of Debtor 2

Date (0 Z> Lil 9 Date

MM/ ‘DD | "YYYY MMi DD I YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules
(6/2010)

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
FORT WAYNE _ DIVISION

In re

TAMMY UNDERWOOD Case No.

Chapter 7

Newer wwe! Sawant” Seagate”

Debtor(s)
VERIFICATION OF CREDITOR MATRIX

The above-named debtor(s) verifies under penalty of perjury that the attached list of

creditors is true and correct to the best of his/her knowledge.

Dated: / off 25 J. LOfF Chany Ule LaaL

“ Debtor

 

Joint Debtor
PROGRESSIVE INSURANCE
6300 WILSON MILLS RD.
MAYFIELD VILLAGE OH 44143

FORT WAYNE RADIOLOGY
3707 NEW VISION DR.
FORT WAYNE IN 46845

SPRINT
PO BOX 4191
CAROL STREAM IL 60197

PARKVIEW REGIONAL MEDICAL
CENTER

11109 PARK VIEW PLAZE DR.
FORT WAYNE IN 46845

INDIANA TECH
1600 E WASHINGTON BLVD
FORT WAYNE IN 46803

FORT WAYNE ORTHOPEDICS
7601 W JEFFERSON BLVD
FORT WAYNE IN 46804

WILLOW CREEK CROSSING
APARTMENTS

7501 LAKERIDGE DR

FORT WAYNE IN 46819

ALLIED HOSPITAL
2250 LAKE AVE
FORT WAYNE IN 46805

ORTHO NORTHEAST
11136 PARKVIEW CIRLE
FORT WAYNE IN 46845
HELVEY & ASSOCIATES
1015 E CENTER ST.
WARSAW IN 46580

FEDLOAN SERVICING
PO BOX 60610
HARRIBURG PA17106

AMERICOLLECT
1851 A ALVERNO RD.
MANITOWOC WI 54220

ENHANCED RECOVERY COMPANY
PO BOX 57547
JACKSONVILLE FL 32214

CAR CREDIT CORP
628 E STATE BLVD
FORT WAYNE IN 46805

CRESENT BANK & TRUST
PO BOX 2460
CHESAPEAKE VA 23327

CAPITAL ONE BANK
PO BOX 30281
SALT LAKE CITY UT 84130

CASHLAND
4850 SCALHOUN ST.
FORT WAYNE IN 46807

DR BHAT
2510DUPONT RD STE 226
FORT WAYNE IN 46825

LUTHERAN HOSPITAL
7950 W JEFFERSON BLVD
FORT WAYNE IN 46804
ENTERPRISE RENT A CAR
5210 INDUSTRIAL RD
FORT WAYNE IN 46835

WHY NOT LEASE
720 E PETE ROSE WAYNE SUITE 400
CINCINNATI OH 45202

AXIS ADVANCE
2030 MANITO TRAIL
HUNTINGTON IN 46750

PREGRESSIVE LEASING
256 WEST DATA DR 413110
DRAPER UT 84020

SUMMIT ACCOUNT & COMPUTE
4666 W JEFFERSON BLVD
FORT WAYNE IN 46804

SNOW & SAUERTIEG
COLLECTIONS

203 E BERRY ST

FORT WAYNE IN 46802

KLS FINANCIAL SERVICES
991 AVIATION PKWY SUITE 300
MORRISVILLE NC 27560

KEYBRIDGE MEDICAL REVENUE
2244 BATON ROUGE PO BOX 1568
LIMA OH 45805

KEY 2 RECOVERY INC
8894 BECKETT RD
WESTCHESTER OH 45069
NIPSCO
801 E 86"! AVE
MERRILLVILLE IN 46410

T-MOBILE
PO BOX 37380
ALBUQUERQUE NM 87176

VERIZN WIRELESS
PO BOX 48
NEWARK NJ 07101

FRONTIER
5050 KINGSLEY DR
CINCINNATI OH 45227

COMCAST
PO BOX 34744
SEATTLE WA 98124

CASH AISLE
PO BOX 572
LAC DU FLAMBEAU WI 54538

FORT WAYNE COMMUNITY
SCHOOLS

1200 S CLINTON ST.

FORT WAYNE IN 46802

CLEAR LOAN SOLUTIONS
271 LYNDA LANE
TRINIDAD CA 95570

ACCEPTANCE NOW
501 HEADQUARTERS DR
PLANO TX 75024
HOOSIER PHYSICAL THERAPY
3217 LAKE AVE
FORT WAYNE IN 46805

ACE CASH EXPRESS
1231 GREENWAY DRIVE SUITE 600
IRVING TX 75038

CHECK INTO CASH
201 KEITH ST SUITE 80
CLEVELAND OH 37311

3RIVERS FEDERAL CREDIT UNION
PO BOX 2573
FORT WAYNE IN 46801

WOODFOREST BANK
PO BOX 7889
THE WOODLANDS TX 77387

AUTO LIQUIDATION
6931 ARLINGTON RD
BETHESDA MD 20814

INDIANA DEPARTMENT OF
WORKFORCE

10 N SENATE
INDIANAPOLIS IN 46204

CITY UTILITIES
200 E BERRY ST SUITE 130
FORT WAYNE IN 46802

INDIANA MICHIGAN POWER
PO BOX 371496
PITTSBURG PA 15250
